Citation Nr: 9934224	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  95-30 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for carpal tunnel 
syndrome of the left hand and left elbow.  

5.  Entitlement to a compensable evaluation for hypertension.

6.  Entitlement to an evaluation in excess of 20 percent for 
gout.

7.  Entitlement to a compensable evaluation for aphthous 
ulcers of the mouth. 

8.  Entitlement to an evaluation in excess of 10 percent for 
a chronic low back disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty for twenty years and three 
months prior to his separation from service in August 1994.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of decisions of the Department of Veterans 
Affairs (VA) San Diego, California, Regional Office (RO).  In 
a February 1995 rating decision, inter alia, the RO denied 
the veteran's claims of entitlement to service connection for 
headaches, bilateral hearing loss, tinnitus, and carpal 
tunnel syndrome claimed as left hand and left elbow 
conditions.  The veteran's claims of entitlement to service 
connection for hypertension, recurrent aphthous ulcerations 
of the mouth, gout, and a chronic low back disorder were 
granted, effective from August 1994.  Hypertension was 
assigned a disability evaluation of 10 percent; recurrent 
aphthous ulcerations of the mouth, gout and a chronic low 
back disorder were each found to be noncompensable.  The 
veteran subsequently filed a notice of disagreement with the 
denial of service connection for the foregoing disorders, and 
a notice of disagreement with the evaluations assigned for 
hypertension, recurrent aphthous ulcerations of the mouth, 
gout, and a chronic low back disorder. 

In a September 1997 rating decision, the evaluation for 
hypertension was decreased from a 10 percent rating to 
noncompensable, effective from December 1, 1997.  

In a March 1996 rating decision, a 20 percent evaluation was 
assigned for gout, effective from August 1994.  In a May 1999 
rating decision, the evaluation for a chronic low back 
disorder was increased to a 10 percent rating, effective from 
August 14, 1998.  Since the disability ratings for these 
disorders are less than the maximum rating available for each 
disability, the Board retains authority to adjudicate 
entitlement to a higher rating.  AB v. Brown, 6 Vet. App. 35 
(1993).  


FINDINGS OF FACT

1.  There is no competent evidence of the current existence 
of carpal tunnel syndrome of the left hand and left elbow, 
thus the claim of entitlement to service connection for that 
disorder is not plausible.

2.  There is no competent evidence of the current existence 
of tinnitus, thus the claim of entitlement to service 
connection for tinnitus is not plausible. 

3.  Competent evidence of a separate disability exhibited by 
headaches that is related to service has not been presented, 
thus the claim of entitlement to service connection for 
headaches is not plausible.

4.  Bilateral hearing loss had its onset in service.

5.  All evidence necessary for an equitable disposition of 
the veteran's well grounded claims has been developed.

6.  The veteran has not had a predominant diastolic pressure 
of 100 or more or systolic pressure of 160 or more since 
service; he has no cardiovascular symptomatology and does not 
require continuous medication for control of his 
hypertension.  

7.  The veteran's gout is not shown by convincing evidence to 
be manifested by a definite impairment of health or by three 
or more yearly incapacitating exacerbations.

8.  The veteran's service-connected aphthous ulcers of the 
mouth are manifested by subjective complaints of frequent 
canker sores without objective demonstration of 
symptomatology.

9.  The veteran's low back disability prior to August 14, 
1998, was manifested by subjective complaints of pain and a 
small spur along the anterosuperior margin of L3 by X-ray; 
but not manifested by limitation of motion, pain on motion, 
neurological findings, muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion, in 
standing position.  

10.  The veteran's low back disability is currently 
manifested by subjective complaints of pain, and objective 
demonstration of tenderness over the sacral area and a small 
spur along the anterosuperior margin of L3 by X-ray; but 
without muscle spasm on extreme forward bending or unilateral 
loss of lateral spine motion, in standing position, severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, or marked 
limitation of forward bending in a standing position, or 
complete loss of lateral motion.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  Bilateral hearing loss was incurred during active duty.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

3.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The claim of entitlement to service connection for carpal 
tunnel syndrome of the left elbow and left hand is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  An increased evaluation for hypertension is not warranted 
for any period since service.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.104 Diagnostic Code 7101 (as in 
effect prior to and after December 11, 1997).

6.  The criteria for an increased rating for gout are not 
met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § Part 4, § 4.71a, 
Diagnostic Codes 5002 and 5017 (1999).

7.  The criteria for a compensable evaluation for aphthous 
ulcers of the mouth have not been met.  38 U.S.C.A. §§ 1155, 
5107, 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.31, 4.114, 4.124a, 4.149, 4.150 Diagnostic Codes 7200, 
7800, 7803, 7804, 7805, 9903, 9904, 9905, 9912, 9913, 9916 
(1999).

8.  The criteria for a compensable evaluation for a low back 
disability prior to August 14, 1998, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71(a), Diagnostic Codes 5292, 5293, 5295. 
(1997).

8.  The criteria for an evaluation in excess of 10 percent 
for a low back disability subsequent to August 14, 1998, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5292, 5293, 
5295. (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SERVICE CONNECTION CLAIMS

The veteran contends that he currently has headaches, a 
hearing loss, tinnitus, and carpal tunnel syndrome that 
originated in or are otherwise related to his period of 
service, and that service connection should be established on 
that basis.  Specifically, he argues that he sustained a head 
trauma in service in 1987 or 1988 that has resulted in his 
current chronic headache disorder; he contends that he has a 
bilateral hearing loss, but that the first VA examination in 
October 1994 was inappropriate since it failed to discover 
his hearing loss and tinnitus; he further argues that the 
problems that he has had with his left hand and wrist have 
been ongoing since he worked in a machine shop in service in 
1989.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131(West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may also be granted for certain chronic 
diseases, including sensorineural hearing loss and/or 
arthritis, if manifest to a degree of 10 percent or more 
within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).  

For the purpose of applying the laws administered by the 
Department of Veterans Affairs (VA), impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz is 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999); see also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The available service medical records are silent for any 
complaint, treatment or finding of tinnitus and the veteran 
has not submitted any medical evidence suggesting the 
presence of this disorder during service.  

With respect to the claim of entitlement to service 
connection for headaches secondary to head trauma, service 
medical records reveal that in January 1987, the veteran 
sustained a half dollar size hematoma after a large wrench 
slipped and hit him in the forehead.  Symptoms included 
localized headache over the frontal region.  The assessment 
was head trauma to the right forehead.  Service medical 
records dated subsequent to this injury are silent for 
complaints of headache due to trauma in service.  In a report 
of medical history provided by the veteran in September 1987 
in conjunction with periodic medical examination, the veteran 
indicated that he did not have then, nor had he ever had 
frequent or severe headaches.  

With respect to the claim of entitlement to service 
connection for carpal tunnel syndrome of the left hand and 
left elbow, service medical records reveal that the veteran 
was treated in the emergency clinic in September 1989 for 
complaints including left hand numbness.  Following 
examination, the pertinent assessment was early carpal tunnel 
syndrome of the left hand.  The veteran was instructed to 
wear a left wrist brace for one week and to return if the 
tingling does not resolve in his left hand.  Service medical 
records dated subsequent to this report of treatment are 
silent for the diagnosis of carpal tunnel syndrome or for 
complaints associated with the veteran's left hand.  

With respect to the claim of entitlement to service 
connection for hearing loss, service medical records reveal 
that the veteran was seen in March 1994 for increased 
symptoms of hearing loss over the years after having worked 
in a machine shop in service.  Pure tone thresholds, in 
decibels, were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
80
90
90
LEFT
70
75
60
65
70

"Significant decreased hearing bilaterally," was noted, and 
the assessment was sensorineural hearing loss.  

Following service, with respect to the veteran's claim of 
entitlement to service connection for headaches due to head 
trauma, upon VA neurological examination in October 1994, the 
veteran reported by history that he has headaches 3 or 4 
times per week which are generally frontal, and are sharp 
with nausea and vomiting.  Following examination, the 
pertinent diagnosis was "muscle contraction headaches."  On 
VA hypertension examination in March 1997, it was reported 
that hypertension was manifested by headaches, light 
headedness, and dizziness.  On VA hypertension examination in 
August 1998, the veteran reported frequent bouts of 
headaches, with dizziness and visual changes.  The diagnoses 
included history of hypertension, with no evidence of 
hypertension at present.   

With respect to the veteran's claim of entitlement to service 
connection for carpal tunnel syndrome of the left hand and 
left elbow, VA examination in October 1994 failed to disclose 
the presence of carpal tunnel syndrome.  VA outpatient 
treatment records for 1994 through 1995 disclose treatment in 
May 1995 for complaints of dropping things, hand-arm-neck 
pain, dysthestesias and mass on the volar aspect of each 
wrist.  The veteran also reported a history of carpal tunnel.  
Following referral to and examination by a plastic surgeon, 
the impression was ganglions with possible carpal tunnel.  VA 
plastic surgery clinic treatment notes for September 11, 1995 
refer to a July 1995 EMG study in which the impression was a 
negative EMG, including carpal tunnel syndrome.  The 
examiner's impression was left pronator ganglion cyst.  The 
veteran reported one week later for complaints of tingling 
and paresthesias following a November 1994 automobile 
accident.  The examiner's assessment was that there was no 
change in the diagnosis of bilateral ganglion cysts with the 
left greater than the right.  Private treatment records dated 
in February 1995 disclose the veteran seeking treatment for 
complaints of hypertension and numbness in the left hand with 
pain that traveled up the arm from a cyst that had formed in 
the hand right after an accident.  Examination revealed a 
hand that was neurovascularly intact, and a resulting 
pertinent diagnosis of ganglion cyst.  

With respect to the veteran's claims of entitlement to 
service connection for tinnitus and hearing loss, post-
service VA audiometric testing was conducted in October 1994.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
20
LEFT
10
5
10
10
15

The average pure tone thresholds in the right ear was 14 
decibels, while the average pure tone thresholds on the left 
ear was 10 decibels.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 100 
percent in the left ear.  A negative report was made for 
tinnitus.  The summary of the test findings indicated to the 
examiner normal hearing, and excellent speech discrimination.  

Audiometric testing was conducted in September 1995.  In 
terms of audiologic history, the veteran reported dizziness 
and tinnitus bilaterally beginning about 1987.  The veteran 
reported the tinnitus to be periodic occurring mainly in the 
evening and at a high frequency.  He reported that loudness 
and pitch remain the same and that it keeps him awake at 
night and causes problems with his concentration.  

Upon audiometric examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
25
LEFT
20
15
20
20
25

The average pure tone thresholds in the right ear was 17 
decibels, while the average pure tone thresholds on the left 
ear was 20 decibels.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 92 
percent in the left ear.  The summary of the test findings 
indicated to the examiner that the right ear was within 
normal limits from 250-4,000 hertz with a moderate loss from 
6,000-8,000 hertz.  Left ear was within normal limits from 
250-8,000 hertz.  Word discrimination scores were deemed to 
be good bilaterally at normal loudness levels.  There was no 
reference to a diagnosis of tinnitus.  

Analysis

The threshold question in this matter is whether the 
veteran's claims of entitlement to service connection for 
headaches, hearing loss, tinnitus, and carpal tunnel syndrome 
are well grounded under 38 U.S.C.A. §5107(a).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation; the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim to be considered well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The first element that must be satisfied is competent medical 
evidence of a current disability in the form of a medical 
diagnosis.  With respect to the veteran's claim of 
entitlement to service connection for carpal tunnel syndrome 
of the left hand and left elbow, it is noted that the early 
stages of that disorder was noted on one occasion in a walk-
in clinic setting in the service medical records.  It is 
further noted that the "possible" existence of carpal 
tunnel syndrome was noted in a May 1995 post service 
treatment record.  The post-service VA and private treatment 
records, however, fail to reveal the diagnosis of carpal 
tunnel syndrome.  In fact, based upon a July 1995 EMG study, 
carpal tunnel syndrome was ruled out in September 1995.  

With respect to the veteran's claim of entitlement to service 
connection for tinnitus, although the veteran complained of 
and reported tinnitus by history post-service, neither the 
in-service nor post-service diagnosis of that disorder is of 
record.   

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
at 225 (1992).  While the Board is sympathetic to the 
veteran's assertions that he currently has carpal tunnel 
syndrome of the left elbow and left hand, and that he 
currently has tinnitus, he is not qualified to render a 
medical opinion and his statements cannot serve as competent 
medical evidence of a current diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, if the veteran 
is hereafter diagnosed as having carpal tunnel syndrome or 
tinnitus, he is free to resubmit his claim of service 
connection.  Until then, in the absence of competent medical 
evidence presently demonstrating carpal tunnel syndrome or 
tinnitus, the Board must conclude that the claims of service 
connection for those disorders are not well grounded and must 
be denied.  38 U.S.C.A. § 5107.  

Since the veteran has not satisfied the initial requisite for 
a well grounded claim with respect to carpal tunnel syndrome 
and tinnitus, namely evidence of a current disorder, 
obviously, we do not reach the question of whether there is 
medical evidence of a nexus between an in-service disease or 
injury and any current disability with respect to those 
disorders. 

There was a diagnosis of muscle contraction headaches 
following VA neurological examination in October 1994.  
However, subsequent hypertension examinations clearly reflect 
that headache symptomatology is part of the service-connected 
hypertension.  There is no separate identifiable disability 
manifested by headaches.  Muscle contraction headaches were 
not exhibited in service or at any time post service.  
Assigning separate evaluations for the same disability under 
separate Diagnostic Codes is prohibited.  See 38 C.F.R. 
§ 4.14 (1999).  There being no competent evidence of headache 
pathology (separate from hypertension) in service and no 
nexus between muscle contraction headaches and active duty, 
the claim is not well grounded.  See 38 U.S.C.A. § 5107.  As 
to the veteran's own opinions (submitted in writing and at 
his 1995 hearing before a hearing officer at the RO) that 
headaches are related to service, he is not qualified to 
render a medical opinion and his statements cannot serve as 
competent medical evidence of the etiology of any current 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

On the other hand, based upon the foregoing medical records, 
in which speech recognition scores less than 94 percent 
bilaterally were exhibited on VA audiology examination in 
September 1995, the Board may concede that the veteran 
currently has bilateral hearing loss for VA purposes in 
accordance with 38 C.F.R. § 3.385.  Moreover, sensorineural 
hearing loss was diagnosed in service and organic diseases of 
the nervous system are considered chronic by regulation.  See 
38 C.F.R. §  3.307, 3.309.  Given the current existence of 
bilateral hearing loss for VA purposes and the identification 
of chronic hearing disability in service, the Board finds the 
claim well grounded.  It is recognized that audiometric 
testing on the initial VA physical examination did not reveal 
the presence of a hearing loss.  However, when doubt is 
resolved in the veteran's favor, a basis for establishing 
service connection exists.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The veteran is advised that in order to present a well-
grounded claim of service connection for headaches, tinnitus, 
and carpal tunnel syndrome, he must submit competent medical 
evidence showing he currently has any such disorder that is 
linked or related to service or to a service-connected 
disability.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69 (1995); Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  Since well-grounded claims have not been 
submitted, and there is no indication of the existence of 
pertinent evidence that could make the claim well grounded, 
the VA is not obligated by statute to assist the veteran in 
the development of facts pertinent to his claim of service 
connection for any such disorder.  38 U.S.C.A. § 5107(a).  
Epps v. Gober, 126 F.3d 1464 (1997).  

INCREASED RATING CLAIMS

Initially, the Board notes that in general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  It is noted that the 
veteran has been afforded several VA examinations that have 
been both thorough and probative of the issues at hand.  
There is no indication that there are additional pertinent 
records available or that another VA medical examination 
would provide a disability picture of any of the disorders at 
issue that is more profound than is already of record.  Based 
on the instant facts, in terms of the increased rating 
issues, the Board is therefore of the opinion that no further 
assistance to the veteran is required in order to comply with 
VA's duty to assist.  38 U.S.C.A. § 5107(a); Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

General Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In determining the disability evaluation, the VA must 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and explain  the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2, 
which requires that medical reports be interpreted in light 
of the whole recorded history.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent however, with the facts 
shown in every case.  When after a careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.  

The provisions of 38 C.F.R. § 4.10 state that, in cases of 
functional impairment, evaluations are to be based upon the 
lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of  the 
claimant undertaking the motion.  A part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability, and to recognize actually painful, unstable, or 
malaligned joints due to healed injury as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

Hypertension Factual Background

Service medical records reveal blood pressure readings in 
service were measured to be 130/100 (systolic/diastolic) in 
April 1992; 100/88 in May 1992; 138/110 in September 1992; 
110/90 in October 1992; 136/98 in January 1993; 140/92 in 
January 1994; and 126/84 in March 1994.

Following service, on general medical examination by the VA 
in October 1994, it was reported that the veteran's height 
was 65 inches, weight was 150 pounds, and his blood pressure 
was 126/96 sitting and standing.  Information recorded for 
medical history purposes was to the effect the veteran 
reported that he was first diagnosed for high blood pressure 
in 1989, and that he was not on any medication.  The 
pertinent final diagnosis was high blood pressure.  The 
examiner was sure that the veteran had hypertension, and 
could benefit from treatment.

A rating action in February 1995 granted service connection 
for high blood pressure and assigned a 10 percent evaluation 
under Diagnostic Code 7101, effective from August 6, 1984, 
the day following the veteran's separation from service.

Private medical records dated in February 1995 reveal in 
pertinent part the veteran seeking follow-up treatment for 
hypertension.  Blood pressure readings were 130/100 and 
128/94.  The pertinent assessment was hypertension.  

In hearing testimony in September 1995, the veteran related 
the symptoms that he felt were due to his hypertension 
included dizziness and nausea, and indicated that medication 
that he uses for his sinus problem has an effect on his 
hypertension.

VA examination for diseases of the heart showed blood 
pressure of 120/80, and resulted in a diagnosis of no 
diseases of the heart.  Contemporaneous VA hypertension 
examination showed blood pressure readings of 118/80 in the 
right arm  and 120/80 in the left arm, and resulted in a 
diagnosis of normotensive, with no history of sustained 
hypertension.  

VA hypertension examination in March 1997 noted, by history, 
that the veteran was first diagnosed as having hypertension 
in 1986 and had been on and off hypertensive medications for 
the last few years, but had been off any antihypertensives 
for the last few years.  It was noted that the veteran had 
been controlling his hypertension with diet and exercise.  
The veteran stated that symptomatology for hypertension 
included headaches, lightheadedness, dizziness, and visual 
changes.  The veteran reported headaches once every two 
months, and denied chest pains or shortness of breath.  The 
veteran reported exercising 2 to 3 miles per day without 
shortness of breath, and was currently off any 
antihypertensives.  Upon examination, blood pressure readings 
were 125/90, sitting; 120/82, lying down; and 120/90, 
standing.  It was noted that the veteran's heart was regular 
rate and rhythm with S1 and S2, and no gallops or murmurs 
identified.  The veteran's PMI was not displaced and his 
apical beat was not beyond the midclavicular line.  The 
diagnosis was normal blood pressure readings.

In May 1997, the RO directed a letter to the veteran 
proposing to reduce the disability evaluation for his 
service-connected hypertension from 10 percent to a zero 
percent rating.  In June 1997, the veteran voiced 
disagreement with that proposal.  

In a September 1997 rating decision, the disability 
evaluation for the veteran's service-connected hypertension 
was decreased from 10 percent to a zero percent rating, 
effective December 1, 1997.

VA hypertension examination in August 1998 noted, by history, 
that the veteran stated that symptomatology for hypertension 
included headaches, dizziness, and visual changes.  The 
veteran reported that he had been off any antihypertensives 
for the past year.  Upon examination, blood pressure readings 
were 120/84, sitting; 110/80, lying down; and 130/86, 
standing.  It was noted that the veteran's heart was regular 
rate and rhythm with S1 and S2, and no gallops or murmurs 
identified.  The veteran's point of maximum impulse was not 
displaced.  The diagnosis was "history of hypertension, 
however, on today's evaluation, the [veteran] was not 
hypertension.  The [veteran] is on no medication.  Therefore, 
there is no evidence of hypertension at the present."

Hypertension Analysis

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991) Marcoux v. 
Brown, 10 Vet. App. 3 (1996).

Hypertensive vascular disease, with diastolic pressure 
predominantly 120 or more and moderately severe symptoms 
warrants a 40 percent evaluation.  With diastolic pressure 
predominantly 110 or more, with definite symptoms, a 20 
percent rating is assigned.  Where the diastolic pressure is 
predominantly 100 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, a 
10 percent rating is assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (as in effect prior to December 11, 1997).

Hypertensive vascular disease, with diastolic pressure 
predominantly 120 or more warrants a 40 percent evaluation.  
With diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more, a 20 percent 
rating is assigned.  Where the diastolic pressure is 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, a 
10 percent rating is assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (as in effect after December 11, 1997).

Hypertension ratings are essentially a mechanical process, 
especially when there are no cardiac manifestations.  Here 
the veteran has no cardiovascular symptomatology and does not 
require continuous medication for control of his 
hypertension.  In fact, there is no indication that he has 
taken medication for hypertension since service.  
Significantly, although a single post-service diastolic 
pressure of 100 was recorded on private examination in 1995, 
the veteran has not had a predominant diastolic pressure of 
100 or more or systolic pressure of 160 or more since 
service.  Though the veteran has reported headaches, light 
headedness, and visual changes, these complaints have not 
been associated with elevated blood pressure readings or the 
need of medication for control and do not, by themselves, 
warrant a higher rating.  Consequently, he has not met or 
approximated the requirements for an evaluation of 10 percent 
for hypertension since service.  Given the above fundamental 
facts, the benefit of the doubt doctrine is not for 
application because the overwhelming weight of the evidence 
is against the claim.

The Board notes that the change in the rating schedule for 
hypertension included consideration of systolic pressure 
readings, and deletion of consideration of "symptoms."  
Neither of the these changes affect the past or current 
evaluation for the veteran as his rating is the minimum 
required for control of hypertension by continuous 
medication.

The "staging" of ratings has been discussed and approved of 
by the United States Court of Veteran's Appeals (Court) in 
the recent case of Fenderson v. West, 12 Vet. App. 119 
(1999).  It is noted that this is the initial rating.  To 
that end, the Board notes that the subjective and objective 
evidence does not meet or approximate the criteria for a 
compensable evaluation during any of the time in question, 
notwithstanding the prior assignment of a 10 percent 
evaluation for the period from August 1994 to December 1997.  
Fenderson, Id.

Gout Factual Background

Upon VA general examination in October 1994, it was noted, by 
history, that the veteran had developed gout starting in 
January 1993, and that it started in both great toes.  It was 
further noted that his last episode was out of his left great 
toe "just out of retirement".  The resulting diagnosis was 
history of gout.  

VA examination of the feet in October 1994 demonstrated that 
the veteran was able to walk on heels or tiptoes and stand on 
the lateral borders of the feet; that the appearance was 
normal, with no rigidity or edema; normal function; no 
deformity; normal gait, and no vascular changes.  The 
resulting diagnosis was a normal examination of the feet with 
history of gout.  Reference was made to an October 1994 X-ray 
report for residuals of gout, in which the impression of the 
left foot was that it was within normal limits except for two 
small curilinear impressions along the medial aspect of the 
left 1st metatarsal head and an approximately 3 millimeter 
cystic lucency on the plantar aspect of the left 5th 
metatarsal head, that the radiologist indicated "may 
represent residuals from gout?"

A rating action in February 1995 granted service connection 
for gout and left foot condition and assigned a zero percent 
evaluation under Diagnostic Codes 5017-5002, effective from 
August 6, 1984, the day following the veteran's separation 
from service.

VA outpatient treatment records for the period from August 
1984 to September 1995, document the veteran seeking 
treatment in June 1995 for complaints associated with a 
history of bilateral gout, with the left greater than the 
right.  The veteran reported, by history that he gets attacks 
one to two times per year.  Following examination the 
diagnostic impression was presumed/probable gout.

In a March 1996 hearing officer's decision, the disability 
evaluation of the veteran's gout was increased to 20 percent 
effective from August 6, 1994.  

VA joints examination of the feet in March 1997 reported, by 
history, that the veteran had his first gout attack in 1990 
involving the left great toe metatarsophalangeal joint and 
subsequently had numerous attacks of gout involving both 
feet.  It was noted that the veteran had been given 
medication for pain relief.  The veteran reported an acute 
attack of gout that began two days prior.  Upon examination, 
the veteran had swelling and redness of the dorsum of the 
left foot indicating acute gout.  There was no deformity, and 
normal range of motion of the joints of both feet.  There was 
no evidence of inflammation of the right foot.  The diagnosis 
was acute gout of the left foot. 

A March 1997 X-ray report for gout, showed an impression of 
mild erosive changes along the medial margins of both 1st 
metatarsal heads and suspicion of cystic erosion base right 
1st proximal phalanx that were deemed compatible with the 
clinical history of gout.  Mild productive lipping was also 
noted along the anterior margins of both distal tibiae.   

VA joints examination of the feet in July 1997 reported, by 
history, that the veteran had yearly attacks of gout 
affecting the left first metatarsophalangeal joint.  He 
reported that he has also had attacks of gout on the right 
side at the first metatarsophalangeal joint.  It was noted 
that the veteran took medication for pain relief.  Upon 
examination, the veteran was reportedly unable to walk on the 
tiptoes of the right foot because of pain in the first 
metatarsophalangeal joint of the right foot.  There was no 
deformity; the appearance of the feet was normal, with no 
rigidity or edema.  There was no acute inflammation, and no 
redness or swelling.  There was pain on attempting to stand 
on the tiptoes of the right foot and pain on motion of the 
first metatarsophalangeal joint of the right foot.  There was 
no pain on motion of the first metatarsophalangeal joint of 
the left foot.  The diagnosis was gout, both feet.  Flare-ups 
with pain and fatigability.  No incoordination.  

A July 1997 X-ray report for gout, showed an impression of 
degenerative change of the "tarsometatarsal joint of the 
right great toe, that may be secondary to the history of 
gout, however, osteoarthritis change could have a similar 
appearance."  The left foot showed mild degenerative 
narrowing of the metatarsophalangeal joint of the great toe.  
Small erosions were seen at the metatarsophalangeal joint, 
most prominent on the metatarsal side medially, that were 
deemed consistent with the history of gout. 

Upon VA hypertension examination in August 1998, the examiner 
noted that the veteran's claims file and chart were reviewed 
prior to the examination, and that the veteran's past medical 
history was significant for gout.  The veteran reported that 
his occurrences of gout attacking both knees and feet had 
been increasing in the past few years, to the point that he 
has had about one or two gout attacks every two months.  
Lower extremity examination revealed normal appearing knees 
without evidence of erythema or swelling, and no gout attacks 
in the knees.  Examination of the feet revealed normal 
appearing feet without evidence of swelling, erythema, or 
pain.  The veteran had normal ranges of motion of both feet, 
and did not have flat feet or plantar fasciitis.  The 
pertinent diagnosis was history of gout of the feet.  August 
1998 X-rays of both feet for gout was found by the 
radiologist to show no significant change compared to the 
July 1997 X-rays.  

Gout Analysis

As indicated, in March 1996, the RO granted an increased 
rating to 20 percent for the veteran's gout, effective from 
the day following his separation from service in August 1994.  
It should be noted that although gout was initially evaluated 
on the basis of a left foot condition, by September 1997, it 
was clear that the veteran also had gout on the right foot, 
and as a result, the RO evaluated the veteran's gout without 
specifying a specific joint.  

Gout is evaluated under the rating code for rheumatoid 
arthritis.  38 C.F.R. § 4.71a, Code 5017.  Rheumatoid 
arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating is evaluated as 100 percent 
disabling.  When there is less symptomatology than the 
criteria for a 100 percent rating but with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods, a 60 percent 
evaluation is assigned.  Symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year are evaluated as 40 
percent disabling.  One or two exacerbations a year in a 
well-established diagnosis are evaluated as 20 percent 
disabling.  For residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  The 
higher evaluation will be assigned. 38 C.F.R. § 4.71a, Code 
5002.

As indicated, the veteran's current 20 percent disability 
evaluation for gout contemplates one or two exacerbations a 
year with a well-established diagnosis.  A rating higher than 
that is appropriate if the evidence shows "symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring [three] or more times 
a year."

The word "incapacitating" is not defined in the pertinent 
regulation.  Nevertheless, if "the plain meaning" of the 
regulation is discernible, "that 'plain meaning must be given 
effect.'"  Johnson v. Brown, 9 Vet. App. 369, 371 (1996).  
"Determining a [regulation's] plain meaning requires 
examining the specific language at issue and the overall 
structure of the [regulation.]"  Gardner v. Derwinski, 1 Vet. 
App. 584, 586 (1991) (citing Bethesda Hospital Ass'n v. 
Bowen, 485 U.S. 399, 403-05 (1988)), aff'd sub nom.  Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, 513 U.S. 115 
(1994).  Therefore, "each part or section of a [regulation] 
should be construed in connection with every other part or 
section so as to produce a harmonious whole."  2A Norman J. 
Singer, SUTHERLAND ON STATUTORY CONSTRUCTION § 46.05 (5th ed. 
1992) [hereinafter 2A SINGER].  The "plain meaning must be 
given effect unless a 'literal application of [the 
regulation] will produce a result demonstrably at odds with 
the intention of its drafters.'"  Gardner, 1 Vet. App. at 
586-87 (quoting Griffin v. Oceanic Contractors, Inc., 458 
U.S. 564 (1982)).

WEBSTER'S defines "incapacitate" as being "to deprive of 
strength or ability."  WEBSTER'S II NEW COLLEGE DICTIONARY 
559 (1995).  In this case, the veteran claims that he"has 
about six gout attacks a year," as noted on the August 1998 
VA physical examination.  However, experiencing an attack or 
an exacerbation of any disorder is not the same as being 
incapacitated by that disorder.  Since separation from 
service, gout has been identified objectively on examination 
in June 1995, March 1997 and July 1997.  In each such 
episode, there was no indication that the veteran could not 
walk as a result of the exacerbations of gout to his feet.  
In July 1997, the veteran was unable to walk on his tiptoes 
because of the pain from gout, however there was no deformity 
or incoordination.  The VA physical examination in March 1997 
was accomplished during an attack of gout and some swelling 
and redness of the left great toe was observed.  However, he 
exhibited normal range of motion of both feet, with no 
deformity exhibited.  This is the only evidence of post 
service examination during an acute attack and the findings 
did not equate to a "deprivation of strength or ability".  
Essentially, there is no competent evidence that the veteran 
experiences 3 or more incapacitating exacerbations of gout 
that comports with the level of disability meant by 
"incapacitating" in the diagnostic code.  Therefore, an 
increased rating is not appropriate based on the number of 
and severity of the documented and reported exacerbations.

While the evidence shows that the veteran has experienced 
trouble with gout since he left service, the evidence does 
not show by means of objective clinical findings that there 
has been any definite impairment of health.  In a VA 
examination of 

March 1997 conducted during an acute gout attack of the left 
foot, the examiner noted full range of motion of the joints 
of the feet.  In the July 1997 VA examination in which an 
acute gout attack of both feet was demonstrated, there was no 
deformity, rigidity, edema, acute inflammation, redness or 
swelling.  The veteran did not exhibit loss of weight, anemia 
or other indicia of impaired health.  The resulting diagnosis 
was gout of both feet, with flare-ups with pain and 
fatigability, but without incoordination.   As there is no 
evidence in the claims folder of any definite health 
impairment, an increased rating is not appropriate.

The Board notes that this is the initial rating of the 
veteran's gout, and that the "staging" of ratings has been 
discussed and approved of by the United States Court of 
Veteran's Appeals (Court) in the recent case of Fenderson v. 
West, 12 Vet. App. 119 (1999).  To that end, the Board finds 
that the subjective and objective evidence does not meet or 
approximate the criteria for an increased evaluation for gout 
at any time following the effective date of the assignment of 
the current 20 percent evaluation, namely, the date of the 
veteran's separation from service in August 1994.  Fenderson, 
Id.

Aphthous Ulcerations of the Mouth Factual Background

Service medical records reveal that a September 1991 report 
of a medical board found the veteran to have recurrent 
aphthous ulcerations of the mouth.  

VA examination following service in October 1994, noted by 
history, that the veteran had experienced frequent abscess 
ulcers in his mouth, especially when he uses antibiotic 
penicillin.  Findings upon examination of the nose, sinus, 
mouth and throat, were limited to a left lower buccal mucosa.  
The resulting diagnosis was abscess ulcerations of the mouth, 
frequently, especially with antibiotics such as penicillin.  

A rating action in February 1995 granted service connection 
for recurrent aphthous ulcerations of the mouth and assigned 
a zero percent evaluation under Diagnostic Code 7200-9913, 
effective from August 6, 1984, the day following the 
veteran's separation from service.

At his hearing before the hearing officer at the RO in 
September 1995, the veteran testified that he has recurrent 
aphthous ulcerations of the mouth almost every week in the 
form of a canker sore.  He stated that they usually last 4 to 
5 days, and then they are gone for a while and then come 
back.  He stated that he had not actually had treatment for 
the disorder since service because he is self-treating the 
condition, and that there has been a slight improvement since 
that time, but that it is still difficult to chew food and 
very hard to swallow because of it.  

Aphthous Ulcerations of the Mouth Analysis

The veteran claims that an increased evaluation is warranted 
for his aphthous ulcerations of the mouth, which has been 
assigned a noncompensable evaluation under Diagnostic Code 
7200-9913 (1999).  VA's Schedule for Rating Disabilities, 38 
C.F.R. § 4.114, Diagnostic Code 7200, provides that mouth 
injuries are rated on the basis of resulting disfigurement 
and impairment of masticatory function.

Diagnostic Code 9913 authorizes a noncompensable evaluation 
for loss of teeth due to loss of substance of the body of the 
maxilla or mandible without loss of continuity where the loss 
of masticatory surface can be restored by suitable 
prosthesis.  Where the loss of masticatory surface cannot be 
restored by suitable prosthesis, Diagnostic Code 9913 
authorizes a 10 percent evaluation in three circumstances, 
(1) when all upper and lower teeth on one side are missing, 
(2) all lower anterior teeth are missing, or (3) all upper 
anterior teeth are missing.  In addition, the rating criteria 
include the note that these ratings apply only to bone loss 
through trauma or disease such as osteomyelitis, and not to 
the loss of the alveolar process as a result of periodontal 
disease, since such loss is not considered disabling.

The Board has considered these and all potentially applicable 
diagnostic codes relating to the mouth disfigurement and 
impairment of masticatory function, including 7800, 7803, 
7804, 7805, 9903, 9904, 9905, 9912, 9913, and 9916.  The 
Board finds that the veteran is not entitled to an increased 
evaluation under any Diagnostic Code.  Essentially, the 
veteran's mouth disorder has been asymptomatic on objective 
demonstration since his separation from service in August 
1994.  Although the veteran has reported frequent canker 
sores because of this service-connected disorder, he is not 
qualified to render a medical opinion or to diagnose the 
etiology of the canker sores he has reported or diagnose them 
to be symptoms of his service-connected mouth disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
aphthous ulcerations of the mouth have not been objectively 
demonstrated since service, and the veteran has not sought 
treatment for any such symptoms in that time.  

The veteran contends that he has functional impairment in 
that he is unable to chew or swallow properly.  There is no 
indication, however, that the veteran has sustained weight 
loss as a result of this or any other disorder.  Essentially, 
the Board finds that there is no objective evidence that 
shows that the veteran's mouth ulceration disability creates 
functional impairment to the extent that an increased rating 
is warranted.  As such, the claim must be denied.

Finally, the Board notes that this is the initial rating of 
the veteran's gout, and therefore, with respect to the 
"staging" of ratings, the Board finds that the subjective and 
objective evidence does not meet or approximate the criteria 
for a compensable evaluation for aphthous ulcerations of the 
mouth at any time following the effective date of the 
assignment of the current 20 percent evaluation, namely, the 
date of the veteran's separation from service in August 1994.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Low Back Disorder Factual Background

Upon VA examination of the spine in October 1994, the veteran 
reported, by history, that he had onset of back pain in 
service in 1978 after lifting.  Examination revealed that 
musculature of the back was normal without spasm or 
tenderness.  Straight leg raising was to 75 degrees in each 
side.  Range of motion of the spine showed forward flexion to 
90 degrees; backward extension, lateral flexion, rotation to 
right or left were all to 50 degrees, with no objective 
evidence of pain on motion.  There was a normal neurological 
examination of the lower extremities.  The diagnosis was 
recurrent back strain, with normal neurological examination 
of the lower extremities.  The radiologist's impression 
following X-ray of the lumbar spine and pelvis with a small 
spur along the anterosuperior margin of L3; otherwise a 
normal lumbar spine and pelvis; with no degenerative disk 
disease and no spondylolysis or spondylolisthesis noted.  

Upon VA hypertension examination on August 14, 1998, the 
examiner noted that the veteran's claims file and chart were 
reviewed prior to the examination, and that the veteran's 
past medical history was significant for low back pain.  The 
veteran reported that his low back pain was mostly in the 
lumbosacral area without any radiation to the lower 
extremities.  The veteran reported that he had about 3 or 4 
bouts of severe low back pain that restricts his activities, 
but that it does not result in lower extremity weakness or 
paresthesias.  The veteran denied any radiation to his legs, 
but reported the pain to be very debilitating and severe in 
nature when it occurs.  The veteran denied any low back pain 
on the day of the examination.  Upon examination, the 
veteran's back did not reveal any evidence of bony deformity 
or muscle atrophy, but the veteran had tenderness over the 
sacral area.  The veteran was able to flex forward from 0 to 
110 degrees; backward extension was from 0 to 10 degrees; 
left and right lateral flexion was from 0 to 20 degrees and 
left and right lateral rotation was from 0 to 25 degrees.  
The pertinent diagnosis was chronic low back pain without any 
radiation to lower extremities or radiculopathy.  

Low Back Disorder Analysis

The veteran's low back disability is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  Under this 
provision, the current 10 percent rating is appropriate where 
there is characteristic pain on motion.  A 20 percent rating 
is warranted where there is muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion, in 
standing position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295 (1999).

Although characteristic pain on motion of his low back has 
not been clinically demonstrated on objective examination, 
including during the October 1994 and August 1998 VA 
examinations, tenderness over the sacral area was objectively 
shown in the course of the most recent examination of August 
14, 1998.  Moreover, extension, lateral flexion, and rotation 
were also reduced from the 1994 work-up.  The veteran was 
assigned a 10 percent evaluation since the date of that 
examination with reference to Diagnostic Code 5295.  

What has not been demonstrated upon recent examination or 
otherwise, is muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion, in standing 
position, severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, or marked limitation of forward bending in a standing 
position, or complete loss of lateral motion.  Consequently, 
the Board must conclude from the evidence that an evaluation 
in excess of the current 10 percent rating is not warranted 
under Diagnostic 5295, since August 14, 1998, and that a 
compensable evaluation was not warranted for the veteran's 
low back disorder prior to that date.

Furthermore, the medical findings do show a small spur along 
the anterosuperior margin of L3 on X-ray in 1994.  Assuming 
that the small spur noted on X-ray equates to degenerative 
arthritis for rating purposes, the veteran's low back may be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(1999).  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes, a rating of 10 percent is for application fore each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. With any 
form of arthritis, painful motion is an important factor of 
disability.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (1999).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, slight 
limitation of motion of the lumbar spine is considered to be 
10 percent disabling; moderate limitation is considered 
20 percent disabling; and severe limitation is considered 40 
percent disabling.  

In this regard, the 1994 VA examination revealed no 
limitation of motion or pain on motion.  The Board must 
conclude that the impairment manifested by the veteran's back 
disability (even when considering the minimum 10 percent 
evaluation under Diagnostic Code 5003 when the limitation is 
noncompensable and the provisions of 38 C.F.R. § 4.59), the 
criteria for a compensable evaluation under Diagnostic Codes 
5003 and 5292 were not met prior to August 14, 1998 and a 
rating greater than 10 percent is not warranted now.  

Finally, neurological findings appropriate to the site of the 
veteran's low back have not been shown.  For example, neither 
sciatic neuropathy with characteristic pain, nor demonstrable 
muscle spasm, nor an absent ankle jerk have been shown.  
Consequently, the Board must conclude that the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 is not for 
application in the evaluation of the veteran's low back 
disorder.  

In summary, the Board notes that a careful review of the 
competent medical evidence in this case fails to disclose the 
requisite manifestations for an increased evaluation of the 
veteran's low back disability under the pertinent Diagnostic 
Codes.  The Board has included in that assessment 
consideration of functional limitations resulting from pain 
on use as set out in 38 C.F.R. §§ 4.40, 4.45 and 4.59.  
However, the veteran does not exhibit weakness or 
instability, deformity, atrophy, fasciculation, pain on 
movement, or other signs of disability greater than the 
impairment recognized by the current evaluation.  In essence, 
the veteran has not demonstrated a basis upon which to assign 
an evaluation in excess of the current 10 percent rating 
since August 14, 1998, nor a basis for the assignment of a 
compensable evaluation prior to that date.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The above assessment appears to accurately reflect the entire 
evidence of record, and that evidence, taken as a whole, 
should be determinative of the degree of the veteran's 
disability.  38 C.F.R. § 4.130; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  As the preponderance of the evidence 
is against the conclusion that an increased evaluation in 
excess of 10 percent is warranted under Diagnostic Codes 
5292, 5293 and 5295, the veteran's claim is denied.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5292, 5295.


ORDER

Entitlement to service connection for headaches is denied.  

Service connection for a hearing loss is allowed.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for carpal tunnel syndrome 
is denied.  

Entitlement to a compensable evaluation for hypertension is 
denied.

Entitlement to an evaluation in excess of 20 percent for gout 
is denied.

Entitlement to a compensable evaluation for aphthous ulcers 
of the mouth is denied. 

Entitlement to a compensable evaluation for a chronic low 
back disorder prior to August 14, 1998, and an evaluation in 
excess of 10 percent from August 14, 1998, is denied.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals



 

